Order entered March 19, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01013-CV

                    CHRISTOPHER GRAHAM, Appellant

                                         V.

                         DARLA COMPTON, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05792-C

                                        ORDER

      On February 3, 2021, we directed Dallas County Clerk John F. Warren to

file, no later than February 12, 2021, a supplemental clerk’s record in this appeal

containing a copy of the (1) justice court’s judgment, (2) appeal bond filed in

justice court, and (3) September 17, 2019 statement of inability to pay. To date,

the record has not been filed. Accordingly, we ORDER Mr. Warren to file the

record no later than March 26, 2021. If any of the documents cannot be located,

Mr. Warren shall state so in writing.
      We RESET the deadline for filing appellant’s brief to April 26, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.




                                           /s/    CRAIG SMITH
                                                  JUSTICE